Exhibit 10(vii)

 

SETTLEMENT AGREEMENT AND GENERAL RELEASE

 

Settlement Agreement and General Release (“Agreement”) dated as of December 31,
2003, by and among Unity Bank, Unity Bancorp., Inc. each having an address at 64
Old Highway 22, Clinton, New Jersey 08809 (collectively “Unity”), and Anthony J.
Feraro, residing at 10 Winterberry Court, Whitehouse Station, New Jersey 08889,
(referred to throughout this Agreement as “Feraro”).

 

WHEREAS, Unity and Feraro are parties to an Employment Agreement dated as of
February 26, 2002 (the “Employment Agreement”); and

 

WHEREAS, Feraro has been employed by Unity and is a Director and Officer of
Unity Bank, Unity Bancorp, Inc., and various subsidiaries thereof; and

 

WHEREAS, Unity and Feraro have agreed that Feraro’s relationship with Unity Bank
will cease effective December 31, 2003.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.                                       Last Day of Employment.  Feraro’s last
day of employment with Unity was December 31, 2003.

 

2.                                       Payment.  Unity Bank shall  pay to
Feraro: (i) One Hundred Thousand Dollars ($100,000.00)  within two (2) business
days after receipt of a letter from Feraro in the form attached hereto as
Exhibit A; and (ii) thereafter, during 2004, Two Hundred Twenty Thousand Dollars
($220,000.00)  payable in twenty-six bi-weekly installments of Eight Thousand,
Four Hundred Sixty-One Dollars and Fifty-Four Cents ($8,461.54) which shall be
paid as part of and with Unity Bank’s regular payroll through December 31, 2004
(the “Severance Period”). Feraro, his heirs and executors, shall have the right
to  receive all such payments regardless of the employment or death of Feraro
during or after the Severance Period.

 

3.                                       No Other Payments.  Feraro acknowledges
and agrees that, except as set forth in this Agreement, Feraro is not eligible
for nor does Unity owe Feraro any bonus, commission or any other payment of any
nature, including without limitation, any payment under the Employment
Agreement.

 

4.                                       Medical Benefits and Life Insurance.

 

(A) Feraro shall  continue to be covered under Unity’s standard family medical
benefit program, the costs thereof to be paid by Unity subject to Feraro’s
contribution of the employee portion thereof, during the Severance Period, which
employee contributions shall be deducted by Unity from the regular payroll
payments to be made to Feraro during 2004 under Paragraph 2(ii), above. Such
coverage shall continue for all of 2004 regardless of the death of Feraro during

 

--------------------------------------------------------------------------------


 

2004. Feraro’s coverage under such medical benefit program shall cease upon the
earlier of (i) termination of the Severance Period or (ii) Feraro’s obtaining
new employment with an employer that provides medical coverage to Feraro under a
plan regularly maintained by such employer for its employees.  Upon termination
of such medical insurance, Feraro shall  be offered continuation of medical
insurance coverage under COBRA.

 

(B) Unity shall take all necessary steps to insure that the $500,000 life
insurance policy insuring Feraro’s life shall remain in full force and effect
through April 30, 2004, and that at least sixty (60) days prior to the due date
for the renewal premium due on such policy, Unity shall take all necessary steps
to transfer ownership of such policy to Feraro (or his designee), and to insure
that Feraro (or his designee) has the right to continue such policy in full
force and effect by continuing to paying the premiums due for such policy.

 

5.                                      Stock Options.

 

(A) Unity and Feraro hereby stipulate and agree that:

 

(i) As of December 31, 2003, Feraro has the following vested stock options (the
“Options) to acquire 50,750 shares of the common stock, no par value, of Unity
Bancorp, Inc. (the “Common Stock”), with the following exercise prices, under
the following Stock Option Grants: Options for 35,000 shares of Common Stock,
with an exercise price of $ 3.45 per share, under the January 25, 2001 Stock
Option Grant, 17,500 of such Options vested on January 25, 2002, and 17,500 of
such Options on January 25, 2003; Options for 7,000 shares of Common Stock with
an exercise price of $ 4.05 per share, under the July 18, 2001 Stock Option
Grant, 3,500 of such Options vested on July 18, 2002, and 3,500 of such Options
vested on July 18, 2003; and Options for 8,750 shares of common stock with an
exercise price of $ 6.44 per share, under the October 17, 2002 Stock Option
Grant, all of which Options vested on October 17, 2003; and,

 

(ii) The post-termination exercise of such Options shall be controlled by
Paragraph 2(e)(iv) of the Stock Option Grants specified above.

 

(B) Such Options shall be exercisable, and may be exercised, by Feraro within
three (3) months after December 31, 2003, but in no event earlier than Unity’s
receipt of a letter in the form attached hereto as Exhibit A; and,

 

(C) Such right to exercise such Options shall include the right to elect to
exercise such Options pursuant to a “cashless exercise” of such Options on the
same basis and in the same manner that Unity has previously permitted,
facilitated and arranged for the “cashless exercise” of options during the
period of Feraro’s employment with Unity.

 

(D) Feraro acknowledges and agrees that he has no right or option to purchase
any other shares of Unity Common Stock except for the vested Options that he has
as of the date hereof and, except as set forth above, waives any rights he may
have under any stock option grants for the purchase of any additional shares of
Unity Common Stock all of which, except as aforesaid, shall be deemed terminated
as of December 31, 2003.

 

2

--------------------------------------------------------------------------------


 

6.                                       Return of Property.  On or before  the
Effective Date (as hereinafter defined), Feraro shall return to Unity all of
Unity’s property including, without limitation, all proprietary information
(whether in computerized format or otherwise), cell phone, American Express
card, keys to 64 Old Highway 22, Clinton, New Jersey, keys to Feraro’s office,
and the 2002 Volvo automobile currently utilized by Feraro.

 

7.                                       Withholding.  Any and all payments
encompassed in this Agreement will be subject to such federal, state and local
tax treatment as applies, and to such deductions for withholding, if any, as may
be required under applicable tax laws.

 

8.                                       Proprietary Information.  Feraro
acknowledges and agrees that, during his employment by Unity he has received,
developed or learned of confidential and proprietary information of Unity. 
Feraro further agrees that, without prior written consent of Unity, Feraro shall
not at any time, from and after the date hereof, disclose to any person, firm,
corporation or other entity, any proprietary or confidential information of
Unity, including customer lists, financial records and data, and results of
operations, or in any manner use such proprietary or confidential information,
unless such information has been made publicly known other than as a result of
Feraro’s action, except in performance under the Agreement.

 

9.                                       Non-Competition.  For a period of one
full year from the date of this Agreement, Feraro will not, directly or
indirectly, whether as a shareholder, partner, member, proprietor, employee,
associate, independent contractor, consultant, trustee, agent, representative or
otherwise, and whether for or on behalf of himself or for or on behalf of any
other person or entity:

 

(i)                                     In the counties of Hunterdon, Mercer,
Warren, Essex, Bergen, Hudson, Union, Middlesex, Somerset, Sussex and Morris,
New Jersey engage or invest in, own, manage, operate, control or participate in
the ownership, management, operation or control of, be employed by or on behalf
of, be associated or in any manner connected with, or render services or advice
to, any business, trade or occupation which (A) has a place of business in any
of the aforementioned counties and offers products or services in competition
with any product or service offered by Unity, or (B) plans or intends to engage,
or is investigating the feasibility of engaging in, any business, with a place
of business in any of the aforementioned counties, in competition with any
product or service offered by Unity or any subsidiary affiliate thereof;
provided, that Feraro may invest in up to (but not more than) five percent of
any class of securities of an entity (but without otherwise participating in the
activities of such entity) if such securities are registered under section 12 of
the Securities Exchange Act of 1934, as amended, or if such person is otherwise
subject to the reporting obligations of section 15(d) of the Securities Exchange
Act of 1934, as amended;

 

(ii)                                  Without limiting the generality of
Section 9(i), assist any other person residing in or having a place of business
in any of the aforementioned counties, in any aspect of any business in
competition with any product or service offered by Unity;

 

(iii)                               Employ, solicit or otherwise seek to employ
or engage as an employee, independent contractor, consultant, agent, sub-agent,
or representative, whether full or part time,

 

3

--------------------------------------------------------------------------------


 

any person who had a place of business in or was employed in any of the counties
listed in Paragraph 9(i) and is (or during the eighteen (18) month period prior
to December 31, 2003 was) an employee, independent contractor, consultant,
agent, sub-agent, distributor or representative of Unity or any subsidiary or
affiliate thereof, or in any manner induce or attempt to induce any employee,
associate, independent contractor, consultant, agent, sub-agent, distributor or
representative of Unity to terminate such person’s employment or other
relationship with Unity or any subsidiary or affiliate thereof.

 

10.                                 Resignation.  Concurrently herewith Feraro
shall execute and deliver a resignation (in the form annexed hereto as Exhibit
“B”) of any and all positions he may hold as an officer and/or director of Unity
and any subsidiary or affiliate thereof.  Feraro covenants that he will take all
reasonable steps to cooperate in executing documentation requested by Unity or
required as a result of his no longer being affiliated with Unity, either as an
officer, director or employee.

 

11.                                 Future Employment.  Feraro covenants that in
the future he shall not seek employment with Unity.

 

12.                                 Non-Disparagement.

 

(A) Feraro covenants that he shall  not make, publish, distribute or permit to
be made, published or distributed, any remarks or statements, whether orally, in
writing or electronically, that disparages Unity or any current or former
officer, director or employee thereof,  except as shall be required by law.

 

(B) Unity (for itself and on behalf of its officers and directors) covenant that
they shall not make , publish, distribute or permit to be made, published or
distributed, any remarks or statements, whether orally, in writing or
electronically, that disparages Feraro except as shall be required by law.

 

13.                                 Confidentiality.  Feraro shall not disclose
the  substance or terms of this Agreement except (i) to its or his tax advisors,
accountants or attorneys that have a reason to be so informed; or (ii) as shall 
be required by law. Notwithstanding the foregoing, if Feraro is asked to furnish
information regarding the substance or terms of this Agreement he may direct the
inquirer to any filing with a governmental authority which makes reference
hereto.

 

14.                                 Press Release.               Upon execution
of this Agreement, Unity shall  issue a press release in the form attached
hereto as Exhibit C.

 

15.                                 Sufficient Consideration.  Feraro
acknowledges and agrees that benefits and amounts payable hereunder is
sufficient consideration for Feraro’s entering into the Agreement.

 

16.                                 Release by Feraro.  In consideration for
Unity’s commitment to the various arrangements described in this Agreement, in
lieu of any other benefits, as a full and final overall mutual settlement,
Feraro hereby releases and discharges Unity, its divisions, directors, officers,
employees, former directors, former officers and former employees, parents and
subsidiaries, and their successors and assigns (the “Company”) from any and all
further claims, demands, lawsuits,

 

4

--------------------------------------------------------------------------------


 

causes of action, or other matters arising out of or related to Feraro’s
employment or separation from employment including, but no limited to any claims
arising under the Employment Agreement or as a result of any alleged violation
of the National Labor Relations Act; Title VII of the Civil Rights Act of 1964,
as amended; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Sarbanes-Oxley Act of 2002, as amended; the Immigration Reform Control Act; the
Americans with Disabilities Act of 1990, as amended and any regulations
thereunder; the securities laws of New Jersey or any other State, and the
regulations thereunder; and federal or state laws relating to banking, banking
institutions or bank holding companies, and the regulations thereunder; the Age
Discrimination in Employment Act of 1967, as amended; the Fair Labor Standards
Act; the Occupational Safety and Health Act; the Family Leave Act; the New
Jersey Law Against Discrimination; the New Jersey Conscientious Employee
Protection Act; the New Jersey Worker and Community Right to Know Act; the New
Jersey Developmentally Disabled Rights Act; the New Jersey Handicapped, Blind or
Deaf Persons Civil Rights Law; the New Jersey Alcohol Treatment and
Rehabilitation Act; and any other federal, state or local civil, human rights or
anti-discrimination law, whistleblower law, or any other alleged violation of
any federal, state or local law, regulation or ordinance, and/or public policy,
and any claims for severance pay, vacation pay, race national original, sex,
handicap or age discrimination, breach of implied or express contacts and breach
of promises by the Company that Feraro, his heirs, executors, administrators,
successors and assigns now have, ever had, or may hereafter have, whether known
or unknown, suspected or unsuspected, concerning events up to and including the
date the Agreement is executed.

 

IT IS FURTHER AGREED THAT FERARO WILL NOT INSTITUTE ANY COMPLAINT, LAWSUIT,
PROCEEDING OR ACTION AT LAW OR OTHERWISE AGAINST THE COMPANY, WHETHER
INDIVIDUALLY OR DERIVATIVELY, AND SHALL HOLD THE COMPANY HARMLESS AGAINST SUCH
ACTIONS (EXCEPT, OF COURSE, FOR THE RIGHT TO THE VARIOUS PAYMENTS AND THE RIGHT
TO ENFORCE THE OBLIGATIONS SPECIFIED IN THIS AGREEMENT WHICH DESCRIBES THE
COMPLETE ARRANGEMENTS TO WHICH FERARO AND UNITY AGREE).  FURTHER, FERARO
EXPRESSLY WAIVES ANY STATUTORY PROVISION THE BENEFITS OF WHICH FERARO WOULD
OTHERWISE BE ENTITLED.

 

17.                                 Consequence of Breach By Feraro. If Feraro
breaches any of the  provisions of this Agreement, he shall forfeit the right to
receive any payments under this Agreement remaining unpaid and shall be liable
for any damages that Unity incurs as a proximate result of such breach.  Feraro
further agrees that, in the event of any breach of this Agreement, Unity shall
be entitled to such remedies as may be available in law or equity.

 

18.                                 Release by Unity.  In consideration of
Feraro’s covenants under this Agreement Unity hereby releases and discharges
Feraro from any and all further claims, demands, lawsuits, causes of action, or
other matters arising out of or related to Feraro’s employment or separation
from employment including, but no limited to any claims arising under the
Employment Agreement or as a result of any alleged violation of the National
Labor Relations Act; Title VII of the Civil Rights Act of 1964, as amended;
Sections 1981 through 1988 of Title 42 of the

 

5

--------------------------------------------------------------------------------


 

United States Code, as amended; the Employee Retirement Income Security Act of
1974, as amended; the Securities Act of 1933, as amended, and any regulations
thereunder; the Securities Exchange Act of 1934, as amended, and any regulations
thereunder; the Sarbanes-Oxley Act of 2002, as amended, and any regulations
thereunder; the securities laws of new jersey or any other State, and the
regulations thereunder; and federal or state laws relating to banking, banking
institutions or bank holding companies, and the regulations thereunder; the
Immigration Reform Control Act; the Americans with Disabilities Act of 1990, as
amended; the Age Discrimination in Employment Act of 1967, as amended; the Fair
Labor Standards Act; the Occupational Safety and Health Act; the Family Leave
Act; the New Jersey Law Against Discrimination; the New Jersey Conscientious
Employee Protection Act; the New Jersey Worker and Community Right to Know Act;
the New Jersey Developmentally Disabled Rights Act; the New Jersey Handicapped,
Blind or Deaf Persons Civil Rights Law; the New Jersey Alcohol Treatment and
Rehabilitation Act; and any other federal, state or local civil, human rights or
anti-discrimination law, whistleblower law, or any other alleged violation of
any federal, state or local law, regulation or ordinance, and/or public policy,
and any claims for severance pay, vacation pay, race national original, sex,
handicap or age discrimination, breach of implied or express contacts and breach
of promises by Feraro that Unity  now has, ever had, or may hereafter have,
whether known or unknown, suspected or unsuspected, concerning events up to and
including the date the Agreement is executed.

 

IT IS FURTHER AGREED THAT UNITY WILL NOT INSTITUTE ANY COMPLAINT, LAWSUIT,
PROCEEDING OR ACTION AT LAW OR OTHERWISE AGAINST FERARO, AND SHALL HOLD FERARO
HARMLESS AGAINST SUCH ACTIONS (EXCEPT, OF COURSE, FOR THE RIGHT TO ENFORCE THE
OBLIGATIONS SPECIFIED IN THIS AGREEMENT WHICH DESCRIBES THE COMPLETE
ARRANGEMENTS TO WHICH UNITY AND FERARO AGREE).  FURTHER, UNITY EXPRESSLY WAIVES
ANY STATUTORY PROVISION THE BENEFITS OF WHICH UNITY WOULD OTHERWISE BE ENTITLED.

 

19.                                 Consequence of Breach by Unity. If Unity
breaches any of the provisions of this Agreement, it shall be liable for any
damages that Feraro incurs as a proximate result of such breach.  Unity further
agrees that, in the event of any breach of this Agreement, Feraro shall be
entitled to such remedies as may be available in law or equity.

 

20.                                 Governing Law/Arbitration.  This Agreement
shall be deemed to have been made and entered into in the State of New Jersey
and shall in all respects be interpreted, enforced and governed by and under the
laws of the State of New Jersey.  Any dispute regarding any aspect of this
Agreement, any act which allegedly has or would violate any provision of this
Agreement, Feraro’s employment with Unity or the termination thereof shall be
submitted to binding arbitration in Newark, New Jersey before an experienced
arbitrator licensed to practice law and selected in accordance with the rules of
the American Arbitration Association which shall be the exclusive forum to seek
a remedy for any such claim or dispute.  The arbitrator shall have the authority
to award preliminary or permanent injunctive relief and interest on any award. 
The prevailing party in any such arbitration or in any litigation related to
this Agreement shall be entitled to recover his or its attorneys’ fees and
costs, including without limitation, arbitration filing fees and costs,
arbitrator’s fees and costs and arbitration proceeding costs.  For purposes

 

6

--------------------------------------------------------------------------------


 

hereof, any party who succeeds in obtaining a stay or dismissal of any
litigation pending arbitration shall be deemed to be a “prevailing party.”

 

21.                                 Entire Agreement.  This Agreement is the
entire agreement between Feraro and Unity, there are no oral agreements between
Feraro and Unity not reflected in the Agreement, and no modifications shall be
effective unless in writing and signed by the party against which it is sought
to be enforced.

 

22.                                 No Admission of Liability.  Neither the
execution of this Agreement nor any payment or providing any benefit to Feraro
shall be deemed or construed as admission of liability or wrongdoing by Unity or
Feraro.

 

23.                                 Revocation.  FERARO MAY REVOKE THIS
AGREEMENT DURING THE PERIOD OF SEVEN (7) DAYS FOLLOWING THE DAY HE SIGNS THE
AGREEMENT (THE “REVOCATION PERIOD”).  ANY REVOCATION WITHIN THIS PERIOD MUST BE
SUBMITTED IN WRITING TO UNITY AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR
AGREEMENT DATED AS OF DECEMBER 31, 2003.”  THE REVOCATION MUST BE PERSONALLY
DELIVERED TO MR. DAVID D. DALLAS AND POSTMARKED WITHIN SEVEN (7) DAYS OF THE
SIGNING OF THIS AGREEMENT. THE AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED.  IF THE LAST DAY OF THE
REVOCATION PERIOD IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY IN NEW JERSEY, THEN THE
REVOCATION PERIOD SHALL NOT EXPIRE UNTIL THE NEXT FOLLOWING DAY WHICH IS NOT A
SATURDAY, SUNDAY OR LEGAL HOLIDAY.  NO PAYMENT WILL BE MADE UNDER THIS AGREEMENT
UNTIL THE EXPIRATION OF THE REVOCATION PERIOD.  FAILURE OF UNITY TO RECEIVE SUCH
REVOCATION WITHIN THE PERIOD SPECIFIED SHALL BE DEEMED CONCLUSIVE PROOF THAT
FERARO HAS NOT EXERCISED HIS RIGHT TO REVOKE HIS ACCEPTANCE OF THIS AGREEMENT.

 

PROVIDED THERE IS NO REVOCATION OF THIS AGREEMENT AS PROVIDED FOR HEREIN, THE
DAY AFTER THE LAST DAY OF THE REVOCATION PERIOD SHALL BE DEEMED THE “EFFECTIVE
DATE” OF THIS AGREEMENT.

 

FERARO HAS BEEN ADVISED THAT HE HAS AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER
THE MEANING AND PRECLUSIVE EFFECT OF THIS AGREEMENT AND THE GENERAL RELEASE
CONTAINED IN THIS AGREEMENT AND FERARO IS HEREBY ADVISED IN WRITING TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THE AGREEMENT AND INDEED FERARO
ACKNOWLEDGES CONSULTING WITH ROGER KAPLAN, ESQ. OF THE FIRM OF WILENTZ, GOLDMAN
& SPITZER.  HAVING ELECTED TO EXECUTE THE AGREEMENT AND THE GENERAL RELEASE
CONTAINED IN THE AGREEMENT, TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO
RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN THE AGREEMENT, FERARO FREELY
AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THE AGREEMENT AND
GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL

 

7

--------------------------------------------------------------------------------


 

CLAIMS HE HAS OR MIGHT HAVE, WHETHER KNOWN OR UNKNOWN, AGAINST THE COMPANY.

 

FERARO ACKNOWLEDGES THAT HE HAS CAREFULLY READ THE AGREEMENT, FULLY UNDERSTANDS
ALL OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH IN
PARAGRAPH 16.  FERARO FURTHER ACKNOWLEDGES THAT HE HAS VOLUNTARILY ENTERED INTO
THE AGREEMENT, THAT HE HAS NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THE AGREEMENT, AND HE HAS BEEN GIVEN THE
OPPORTUNITY AND ENCOURAGED BY UNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING
REGARDING THE TERMS OF THIS AGREEMENT AND THE EFFECT THEREOF.

 

(SIGNATURES ON NEXT PAGE)

 

8

--------------------------------------------------------------------------------


 

ATTEST

UNITY BANK

 

 

 

 

 

 

BY:

/s/David D. Dallas

 

 

David D. Dallas

 

Chairman of the Board

 

And Chief Executive Officer

 

 

ATTEST:

UNITY BANCORP, INC.

 

 

 

 

 

 

BY:

/s/David D. Dallas

 

 

David D. Dallas

 

Chairman of the Board

 

And Chief Executive Officer

 

 

WITNESS:

 

 

 

/s/Anthony Feraro

 

 

ANTHONY FERARO

 

9

--------------------------------------------------------------------------------


 

ANTHONY J. FERARO
10 Winterberry Lane
Whitehouse Station, NJ  08889

 

 

 

Dated:  January        ,2004

 

Mr. David D. Dallas
Unity Bancorp, Inc.
Unity Bank
64 Old Highway 22
Clinton, New Jersey  08809

 

Dear Mr. Dallas:

 

Reference is made to the Agreement dated December 31, 2003 previously entered
into among Unity Bank and me (the “Agreement”).  The Agreement provided that I
had the right to cancel the Agreement within seven (7) days following the day I
signed the Agreement.  More than seven (7) days have elapsed since I signed the
Agreement and I certify that I have not cancelled the Agreement and have no
intention of so doing.

 

 

Very truly yours,

 

 

 

 

 

Anthony J. Feraro

 

EXHIBIT A

 

10

--------------------------------------------------------------------------------


 

ANTHONY J. FERARO
10 Winterberry Lane
Whitehouse Station, NJ  08889

 

 

 

Dated: December 31, 2003

Unity Bancorp, Inc.

Unity Bank

64 Old Highway 22

Clinton, New Jersey  08809

 

Dear Sirs:

 

Effective as of the date hereof, I hereby resign from any and all positions I
may have held as an officer, director or employee of Unity Bancorp, Inc., Unity
Bank and any subsidiary or affiliate thereof.

 

 

Very truly yours,

 

 

 

 

 

Anthony J. Feraro

 

EXHIBIT B

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

Unity Bancorp, Inc.

PRESS RELEASE`

 

64 Old Highway 22

 

 

Clinton, NJ 08809

 

 

800 618-BANK

[Letterhead of Unity Bancorp, Inc.]

 

www.unitybank.com

 

NewsNewsNewsNews

 

For Immediate Release:

 

December 31, 2003

 

News Media & Financial Analyst Contact:
Alan Bedner
Chief Financial Officer
(908) 713-4308

 

Unity Bancorp Reports Management Succession

 

Clinton, NJ — Unity Bancorp, Inc. (NASDAQ: UNTY), parent company of Unity Bank,
announced that, effective immediately, Anthony J. Feraro has resigned from his
position as President and Chief Executive Officer of Unity Bank and Unity
Bancorp, Inc.  It was also announced that the Company’s Board of Directors has
promoted James A. Hughes, the Company’s present Chief Financial Officer, to the
position of President of Unity Bank and Unity Bancorp, and Alan Bedner,
presently Senior Vice President and Controller of the Company, to the position
of Chief Financial Officer. David D. Dallas, Chairman of the Board, will
continue in his role as Chief Executive Officer of the Company.

 

“Since joining Unity in December 2000, Mr. Hughes has done an outstanding job
and has been instrumental in implementing the Company’s strategic plans. I am
confident that Mr. Hughes and I will continue to improve on what Unity has
already achieved” said Mr. Dallas. “The Board wishes to thank Mr. Feraro for his
years of service and to wish him well in his future endeavors.”

 

Unity Bancorp, Inc. is a financial service organization headquartered in
Clinton, New Jersey, with $460 million in assets and $400 million in deposits.
Unity Bank provides financial services to retail, corporate & small business
customers through its 13 retail service centers located in Hunterdon, Middlesex,
Somerset and Union counties in New Jersey.  For additional information about
Unity visit our website at www.unitybank.com or call 800 618-BANK.

 

This news release contains certain forward-looking statements, either expressed
or implied, which are provided to assist the reader in understanding anticipated
future financial performance.  These statements involve certain risks,
uncertainties, estimates and assumptions made by management, which are subject
to factors beyond the company’s control and could impede its ability to achieve
these goals.  These factors include general economic conditions, trends in
interest rates, the ability of our borrowers to repay their loans, and results
of regulatory exams, among other factors.

 

12

--------------------------------------------------------------------------------